        During discovery, Plaintiff voluntarily abandoned her race discrimination and hostile work

environment claims. (See Defendants’ Memorandum in Support of Summary Judgment, (“Def.

Mem.”), ECF No. 84 at 2; Plaintiff’s Letter Dated Sept. 6, 2018, ECF No. 74; Hawkins Dep. 74:8-

11; 97:2-15, ECF No. 90-1.) Thus, Counts 3, 5, and part of 4 are dismissed, and only Plaintiff’s

retaliation claims are intact.

        Presently before the Court is Defendants’ Motion for Summary Judgment. (See ECF No.

83.) For the following reasons, Defendants’ Motion is GRANTED.

                                        BACKGROUND

        The facts below are taken from the parties’ Rule 56.1 statements, affidavits, declarations,

and exhibits, and are not in dispute, except where so noted. All rational inferences are drawn in

Plaintiff’s favor.

        Plaintiff’s Employment

        Around December 2009, OMH hired Plaintiff as an Affirmative Action Administrator

(“AAA”) at OMH’s RPC facility in Orangeburg, New York. AAA’s primary job duties were

investigating discrimination complaints filed by state agency employees and processing reasonable

accommodation requests. Plaintiff’s direct supervisor was Marisol Nunez-Rodriguez, the Director

of the OMH Bureau of Diversity Planning and Compliance. From July 2015 onward, Nunez-

Rodriguez’s supervisor was Wesolowski, the OMH Director of Affirmative Action Programs.

        Starting in approximately 2013, New York State adopted a uniform process for

investigating discrimination complaints at all State agencies, which was overseen by the

Governor’s Office of Employee Relations (“GOER”). Pursuant to GOER’s 10-Step Complaint

Investigation Process (“10-Step Process”), the AAA assigned to a case investigates it and




                                                 2
eventually submits a report to the GOER Workforce Development Unit (“WDU”). According to

Plaintiff, the draft is always submitted to the AAA’s direct supervisor for prior approval.

       The 10-Step Process requires AAAs to complete an investigation and submit a draft report

within 30 days of the agency’s receipt of an employee complaint, or within 10 days if the complaint

has been filed with an external body, such as the United States Equal Employment Opportunity

Commission (“EEOC”) or New York State Division of Human Rights (“DHR”). The parties

dispute exactly what the procedure applies when the AAA requires more than the allotted 30 days

to complete the case investigation. But they agree that if an AAA requires more time to investigate,

the AAA must email WDU before the deadline, request an extension, provide a justification, and

propose a new anticipated completion date.

       Plaintiff’s Initial Complaint

       On October 28, 2015, Plaintiff filed a complaint with DHR alleging, inter alia, that GOER

and Elaine Bartley (“Bartley”), the Director of WDU, engaged in race discrimination. DHR

dismissed this complaint, though the parties dispute the reason. The parties also dispute whether

Wesolowski ever learned of this complaint. Regardless, on November 18, 2015, Plaintiff sent a

separate email to Wesolowski, accusing her of retaliation, which Wesolowski used to file an

official complaint to DHR on Plaintiff’s behalf. Neither party disputes that this November email

and its concomitant complaint constitute a protected activity.

       Plaintiff’s Persistent Performance Issues

       Several months before the filing of this official complaint, between May 2015 and

November 17, 2015, several individuals from several state agencies reviewed Plaintiff’s work, and

raised concerns about her work performance and inappropriate responses to supervision. Although

Plaintiff claims that she was never informed about any complaints about her work, the record



                                                 3
reflects that OMH began progressive efforts to provide Plaintiff with heightened supervision as

early as April 2015, based on these numerous reported deficiencies.

       For example, in May 2015, Bartley, then Director of WDU, sent OMH Executive Director

Commissioner, Martha Schaefer, emails reflecting her concerns about “issues” with Plaintiff

“getting good investigations conducted” and her fear that Plaintiff didn’t “understand how to

conduct a proper investigation.” This same month, Bartley also represented her concerns with

Plaintiff’s work product, attitude, and insubordination.

       Other supervisors also expressed concerns with Plaintiff’s work behavior and work quality

early on in 2015. For example, on June 23, 2015, Nunez-Rodriguez called Plaintiff to inform her

that an email Plaintiff sent to Bartley was considered inappropriate and was therefore documented.

Shortly thereafter, Nunez-Rodriguez also notified Plaintiff that she would begin reviewing all of

Plaintiff’s reports prior to submission to the WDU. The parties dispute whether Plaintiff was told

that the reason for this level of review was due to Bartley’s concerns about the quality of Plaintiff’s

investigation reports.

       By July 2015, Bartley, who had been reviewing some of Plaintiff’s ongoing investigations,

noted several glaring issues with them and began circulating her concerns to other supervisors. For

example, on July 14, 2015, Bartley sent an email to Nunez-Rodriguez, Schaefer, and others that

stated: “I am very disturbed by [a] case [that has been assigned to Plaintiff] and how it has been

handled. Marva’s report and her investigation are completely unacceptable.” Similarly, on

September 23, 2015, Bartley sent Wesolowski an email that stated: “We need to meet about

Marva’s work overall and on this case in particular as soon as possible.”

       Around this time, Wesolowski, an even higher supervisor of Plaintiff than Nunez-

Rodriguez, informed Bartley that because Nunez-Rodriguez’s intervention had not improved the



                                                  4
quality of Plaintiff’s reports, Wesolowksi would begin personally reviewing Plaintiff’s work.

Then, on September 24, 2015, Wesolowksi attempted to email Nunez-Rodriguez to request copies

of her supervision files regarding Plaintiff’s work performance, but Wesolowski inadvertently sent

the email to Plaintiff. This upset Plaintiff, who soon thereafter noted that she believed Wesolowski

was on a personal vendetta against her.

       Nevertheless, Wesolowski’s concerns about Plaintiff remained intact, and on September

24, 2015, Wesolowski sent Nunez-Rodriguez an email that stated: “I think Marva needs to

understand that as her supervisor and reviewer, you do not find the work up-to-par with her

position and level of experience. If you disagree with that statement, please let me know.” That

same day, Nunez-Rodriguez sent Wesolowski a reply that stated: “I agree. Although, Marva works

on the past was good [sic], I have noticed that the quality of her work has declined.”

       On October 1, 2015, Plaintiff forwarded Wesolowski’s inadvertently sent email to another

AAA and wrote: “[A]s you can see by this massive error (It was erroneously sent to me), my God

is with me and he would never allow my enemies to unjustly triumph over me[.]”

       Around this time, Wesolowski took medical leave. But by the end of the month, Bartley

told Plaintiff that she planned to set up a meeting to discuss Plaintiff’s performance regarding the

WDU procedure when Wesolowski returned to the office.

       Throughout the month of October, Wesolowski emailed Plaintiff, noting various concerns

she had with specific investigations and reports that Plaintiff had produced. Plaintiff responded to

each of these emails with hostile language. For example, on October 23, 2015, in response to a

request from Wesolowski that she communicate clearly about her cases, Plaintiff sent an email to

Wesolowski that stated:

       I have always been very clear and open in my communication. I have never found
       the need to have interacted with any of my team members in a calculated and

                                                 5
       clandestine manner… [I]t is hard for me to comprehend the attempt to present me
       as a recalcitrant person who had blatantly violated some policy/procedure.

On October 27, 2015, Wesolowski sent Plaintiff an email that stated:

       Our communications are intended to help you by providing clarifying, constructive
       and corrective feedback – not to characterize you, as you term it, ‘recalcitrant.’
       However, your responses read as argumentative and unwilling to accept the
       feedback… [B]oth Marisol and WDU have been expressing concerns with your
       work and communications. Therefore, we are attempting to assist you with ironing
       it out.

On October 28, 2015, Wesolowski sent an email to Nunez-Rodriguez that stated:

       As you know, WDU has expressed concerns about Marva with regard to
       communication, style, investigations, reports and insubordination. You also
       indicated that you believe the quality of Marva’s work has declined, and from what
       I have observed since returning to OMH, I agree that there are some
       communications and quality issues that need address.

On October 29, 2015, Nunez-Rodriguez sent Wesolowksi an email that stated:

       [B]ased on Elaine’s and my interactions with Marva, she has been provided enough
       guidance and clear directions on what she is expected to do. She was insubordinated
       [sic] to Elaine and to me. She has been alleging that she does not have clear
       directions from WDU as an excuse for underperformance. Of all our AA staff, she
       is the only one stating or alleging that the lack of guidance from WDU is affecting
       her work.

       The same day, Wesolowski, sent an email to Nunez-Rodriguez that stated: “I will re-review

the emails, so we can work on the counseling memo and performance plan.” Alas, on November

5, 2015, Wesolowksi sent an email to then-OMH Agency Labor Relations Representative Daniel

Ragone that requested his advice about how to address the issues with Plaintiff’s performance and

suggested that a performance improvement plan might be necessary.

       Throughout November 2015, Plaintiff continued to show hostility to receiving feedback

and sent a series of emails to Wesolowski accusing Wesolowski of trying to “malign” her and

stating: “I don’t argue with people because I was not raised in a dysfunctional home and I do not

reside in one.” Yet, separately, on November 17, 2015, Lauren Axelrod, an attorney at New York

                                               6
Empire State Development (“ESD”), called Wesolowski and stated that when Plaintiff had been

assigned to investigate ESD cases, her work had been “marginally acceptable” and “useless” and

requested that Plaintiff never be assigned to conduct investigations for ESD ever again.

       On November 17, 2015, Bartley sent Nunez-Rodriguez and Wesolowski an email that

stated she had “a great deal of concern with Marva's work” because her report on one case was

five months late and she had “conclude[d] that the allegation is substantiated without knowing

whether there was a promotional opportunity available, what the decision making process is for

such promotions, whether the appts office has to be involved, etc.” In essence, Bartley again found

Plaintiff’s report error-laden and sub-par.

       Continuing Issues with Plaintiff’s Work Performance After Protected Activity

       Throughout November 2015, Plaintiff’s supervisors continued asking Plaintiff about the

status of several reports that were overdue. But Plaintiff’s timeliness and feedback issues persisted.

For example, on December 8, 2015, Bartley sent an email to Schaefer that stated:

       Marva cannot accept any feedback. We had asked her to complete this investigation
       timely (which was by 11/15) and she made multiple excuses about why she could
       not get it done. She is the only AAO who routinely delivers her investigations
       months late, fails to request extensions, misspells parties’ names, and never accepts
       feedback. Her behavior is unacceptable.

       Plaintiff continued, however, to turn in investigations late. She also continued to be hostile

in her emails to supervisors. On January 22, 2016, Plaintiff sent an email to Wesolowski that stated:

       Unfortunately, you have not provided any useful information in the review of my
       cases. You have only caused confusion and delay in the cases being completed
       because you frequently provide the AAA’s with directives that conflict with
       Marisol’s and the GOER 10-step process…. With her 30+ years of experience, I
       am confident Marisol is able to provide me with any needed assistance.

       Despite all of Plaintiff’s excuses, third party dissatisfaction with Plaintiff’s work quality

continually surfaced. Hence, on January 29, 2016, Bartley sent Wesolowski an email stating that



                                                  7
one of Plaintiff’s draft reports “makes no sense” and noting that it was “[v]ery confusing and

concerning that … it took [Plaintiff] more than 4 months to complete this unclear report.”

Plaintiff’s only responses to such critiques were unrelated excuses and sources of blame. For

example, throughout the beginning of February, Plaintiff continually commented about the lack of

positive contributions that she believed Wesolowksi and/or other supervisors were making in the

office. On February 4, 2016, Plaintiff went so far as to send Wesolowski, Schaefer, and Nunez-

Rodriguez an email speculating that “[p]erhaps, Marisol’s culture is a barrier to her speaking up.”

       On February 8, 2016, Barley sent an email to Plaintiff and Nunez-Rodriguez stating that

Plaintiff’s latest report was “replete with errors, including spelling the complainant’s name (a male,

[RM]) different ways throughout the report (even in the same paragraph), referring in one

paragraph to the complainant as ‘she’ and ‘Ms.’ And … [e]ven more troubling is that the

complainant did not allege discrimination against him….” Bartley’s email stated:

       [B]ecause the reports that I have reviewed from Marva have required substantial
       feedback from me over the past year, I reviewed this one to see if there has been
       improvement in the accuracy of the reports or if my suggestions in prior reports had
       been incorporated going forward. They have not. I am really at a loss at this point
       – it is pointless to revise this report, as from the outset, this was not a complaint of
       discrimination, but I feel compelled to point out that last week was Groundhog Day
       and I keep seeing the same problems with these draft reports over and over again.

       On February 12, 2016, Nunez-Rodriguez and Ragone held a formal meeting with Plaintiff

during which Plaintiff was given a written counseling memorandum related to her performance

issues. Plaintiff was also informed that she was being placed on a three-month long performance

improvement plan to improve her responsiveness, work quality, and timeliness. Plaintiff did not

believe that her work performance required improvement in any of the areas noted.




                                                  8
       Continuing Issues with Plaintiff’s Work and Insubordination

       In March 2016, Wesolowski sent Plaintiff several emails asking about the status of various

drafts that Plaintiff submitted. Plaintiff disputes whether her responses to these emails were

contentious. That same month, Plaintiff sent a new complaint to WDU without the prior review

of Nunez-Rodriguez. Despite now arguing that all complaints required prior supervisor approval

before submission to the WDU, Plaintiff claims that she was never told that Nunez-Rodriguez had

to review her notice of complaint. When Nunez-Rodriguez then expressed her concern that

Plaintiff did not follow her instructions, Plaintiff denied that Nunez-Rodriguez had instructed her

to seek approval prior to sending them to WDU.

       On April 15, 2016, nearly a month after the 30-day deadline for the report in one particular

case, Plaintiff sent WDU an email requesting an extension and claimed that she was instructed that

no report was needed. Plaintiff’s request for an extension on this case was denied, and on April

18, 2016, Bartley sent an email to Nunez-Rodriguez, Wesolowski, and Schaefer, stating that she

was concerned about Plaintiff’s “continuing failure to act as instructed, lying about it, and failure

to comply with the 10-step process.”

       The next month, on May 11, 2016, Plaintiff sent Nunez-Rodriguez an email in which she

refused to implement Wesolowski’s edits on a draft report. Plaintiff claims that her refusal to

implement the edits was because she was confused about to what Wesolowski was referring.

During this general time, Plaintiff and Wesolowski went back and forth about various proposed

edits and Plaintiff’s proffered reasons for not implementing them.




                                                 9
       Termination

       On June 15, 2016, Nunez-Rodriguez sent Wesolowski and Ragone an email summarizing

the results of the performance improvement plan and concluding that Plaintiff had “failed to meet

the standards established in the [performance improvement plan] of February 12, 2016. On July

28, 2016, Nunez-Rodriguez and Ragone met with Plaintiff and informed her that OMH was

terminating her employment. Plaintiff claims that during this meeting, Ragone was the only one

who spoke to her and told her that her employment was being terminated. Although Wesolowski

had been involved in assessing Plaintiff’s performance in the months leading up to Plaintiff’s

termination, Wesolowski was on medical leave from approximately July 18, 2016 through

September 7, 2016 and did not participate in the meeting. No one at OMH ever told Plaintiff that

an adverse action occurred to her because her complaints about racial discrimination.

                                      LEGAL STANDARD

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

the initial burden of pointing to evidence in the record, “including depositions,

documents . . . [and] affidavits or declarations,” see Fed. R. Civ. P. 56(c)(1)(A), “which it believes

demonstrate[s] the absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). The moving party may support an assertion that there is no genuine dispute of a

particular fact by “showing . . . that [the] adverse party cannot produce admissible evidence to

support the fact.” Fed. R. Civ. P. 56(c)(1)(B). If the moving party fulfills its preliminary burden,




                                                 10
the onus shifts to the nonmoving party to raise the existence of a genuine issue of material fact.

Fed. R. Civ. P. 56(c)(1)(A); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

       A genuine dispute of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord Gen. Star

Nat’l Ins. Co. v. Universal Fabricators, Inc., 585 F.3d 662, 669 (2d Cir. 2009). Courts must “draw

all rational inferences in the non-movant’s favor,” while reviewing the record. Kirkland v.

Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)). Importantly, “the judge’s function is not himself to weigh the evidence and

determine the truth of the matter,” nor is it to determine a witness’s credibility. Id. at 249. Rather,

“the inquiry performed is the threshold inquiry of determining whether there is the need for a trial.”

Id. at 250. Summary judgment should be granted when a party “fails to make a showing sufficient

to establish the existence of an element essential to that party’s case.” Celotex, 477 U.S. at 322.

       Critically, in an opposition to a motion for summary judgment “[s]tatements that are devoid

of any specifics, but replete with conclusions” will not suffice. Bickerstaff v. Vassar Coll., 196

F.3d 435, 452 (2d Cir. 1999); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) (nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts”); FDIC v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d

Cir. 2010) (nonmoving party “may not rely on conclusory allegations or unsubstantiated

speculation” (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998))).

       When dealing with summary judgment motions in pro se cases, courts in this Circuit must

“read the pleadings of a pro se plaintiff liberally and “raise the strongest arguments that they

suggest” McPherson v. Coombe, 17 F.3d 276 (2d Cir. 1999) (quoting Burgos v. Hopkins,

214F.3d.787, 790 (2d. Cir. 1994)). Pleadings drafted by pro se plaintiffs moving for summary



                                                  11
judgment are not held to the same “stringent standards” as “formal pleadings drafted by lawyers.”

Shariff v. Poole, 689 F.Supp.2d 470, 476 (S.D.N.Y. January 20, 2010). On the other hand, pro se

plaintiffs cannot overcome a motion for summary judgment by simply making “bald” assertions

that are unsupported by the evidence. Id.

                                            DISCUSSION

       Defendants raise several arguments that stem from facts adduced during discovery as well

as conclusions they argue are warranted as a matter of law. The Court begins with the claims that

must be disposed as a matter of law and then turns to Plaintiff’s remaining claims.

       Claims that Fail as a Matter of Law

       Defendants first argue that several of Plaintiff’s claims fail as a matter of law because OMG

and RPC are New York State agencies and Wesolowski is a State employee. (Def. Mem.at 11.)

       The Court agrees with Defendants that RPC and OMH are considered agents and

instrumentalities of the New York State. See Henny v. New York State, 842 F. Supp. 2d 530

(S.D.N.Y. 2012). Therefore, regarding Plaintiff’s NYLL Section 740 claim against OMH and RPC

(in Count 1), the Court finds that this state law does not apply to public employers. Dibiase v.

Barber, No. CV 06-5355, 2008 WL 4455601, at *5 (E.D.N.Y. Sept. 30, 2008) (“Section 740

pertains only to employees in the private sector and [ ] its public employee counterpart is New

York Civil Service Law § 75-b…”); Tamayo v. City of New York, No. 02 CIV. 8030(HB), 2004

WL 137198, at *7 (S.D.N.Y. Jan. 27, 2004). Plaintiff does not dispute this. Accordingly, Plaintiff’s

NYLL Section 740 claim is dismissed as a matter of law.

       Next, regarding Plaintiff’s NYSCSL Section 75-b retaliation claim against OMH and RPC

(also in Count 1), Defendants argue that this claim is barred by the Eleventh Amendment. (Def.

Mem. at 11.) Plaintiff disputes this argument in part, noting that while Sovereign Immunity



                                                12
protects OMH and RPC from claims for civil damages, it does not immunize them from

prospective injunctive relief. (See Plaintiff’s Opposition to Summary Judgment, (“Pl. Opp.”), ECF

No. 93 at 8-9.) Defendants concede so much, and the Court agrees. Accordingly, any claims for

monetary damages from OMH, RPC that Plaintiff brings under New York Civil Service Law

Section 75-b are dismissed as a matter of law as well. Plaintiff’s claims for injunctive relief survive.

        Lastly, the Court agrees with Defendants that Plaintiff’s NYSHRL retaliation claim against

OMH, RPC, and against Wesolowski in her official capacity (in Count 2) need be dismissed as a

matter of law to the extent that Plaintiff seeks money damages. Lambert v. New York State Office

of Mental Health, No. 97-cv-1347, 2000 WL 574193, at *7 (E.D.N.Y. Apr. 24, 2000) (“As district

courts in this Circuit have uniformly found, the New York Human Rights Law includes no waiver

of the state’s immunity to suit in federal court.”); Sutherland v. New York State Dep’t of Law, No.

96-cv-6935, 1999 WL 314186, at *5 (S.D.N.Y. May 19, 1999) (“A suit against a state official in

his or her official capacity … is the equivalent of a suit against the state itself.”). Thus, as with

the claims in Count 1, these claims are dismissed as a matter of law to the extent that they seek

any money damages.

        In sum, Plaintiff’s surviving claims are for Title VII retaliation against OMH and RPC

(Count 4), NYSHRL retaliation against Wesolowski, in her individual capacity, and NYSHRL

retaliation against Wesolowski in her official capacity, to the extent that Plaintiff seeks injunctive

relief (Count 2.)

        Legal Standard for Retaliation Claim

        Title VII and NYSHRL retaliation claims are both analyzed under the McDonnell Douglas

burden-shifting framework. Battacharia v. Pernod Ricard USA, LLC, No. 13-cv-7222 (NSR),

2015 WL 4879204, at *11 (S.D.N.Y. Aug. 13, 2015). Under this framework, to establish a prima



                                                  13
facie case of retaliation, “a plaintiff must show: ‘1) participation in a protected activity’ 2) the

defendant’s knowledge of the protected activity and the adverse employment action; 3) an adverse

employment action; and 4) a causal connection between the protected activity and the adverse

employment action.’” Id. (quoting Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 844 (2d Cir.

2013)); Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 89 (2d Cir. 2015).

        If the plaintiff establishes a prima facie case, “the burden shifts to the employer to articulate

some legitimate non-retaliatory reason for the employment action.” Battacharia, 2015 WL

4879204, at *11. “If the defendant fails to meet this burden, the presumption falls away and the

plaintiff must offer evidence demonstrating that the non-retaliatory reason is merely a pretext for

retaliation.” Id.

        To defeat summary judgment, the plaintiff must “show that the ‘retaliation was a ‘but-for’

cause of the adverse action, and not simply a ‘substantial’ or ‘motivating’ factor in the employer’s

decision.’” Id. (quoting Zann Kwan, 737 F.3d at 845). This requires that the plaintiff set forth

evidence showing “’that the adverse action would not have occurred in the absence of the

retaliatory motive.’”) Id. (quoting Zann Kwan, 737 F.3d at 846). Where a plaintiff attempts to use

temporal proximity to establish causation, as Plaintiff does here, the “temporal proximity must be

‘very close’” to establish causation. Garcia v. Yonkers Bd. of Educ., 188 F. Supp. 3d 353, 360

(S.D.N.Y. 2016) (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)).

        Plaintiff’s Retaliation Claims Fail to Raise Triable Issues

        To begin, the parties do not dispute that Plaintiff engaged in a protected activity when, on

November 18, 2015, Plaintiff emailed Wesolowski, accusing her of retaliating against Plaintiff—

and the next day, Wesolowski submitted that email along with a discrimination complaint to OMH

on Plaintiff’s behalf. Alvarado v. Mount Pleasant Cottage Sch. Dist., No. 18-CV-00494 (NSR),



                                                   14
2019 WL 4039149 (S.D.N.Y. Aug. 27, 2019) (“It is undisputed that ‘[i]nformal complaints to

supervisors,’ instituting litigation, [and] filing a formal complaint are protected activities under

Title VII.”) (quoting Giscombe v. N.Y.C. Dep’t of Educ., 39 F. Supp. 3d 396, 401 (S.D.N.Y. 2014)).

There is also no dispute that OMH and Wesolowski knew about Plaintiff’s retaliation complaint

as of November 2015. Plaintiff thus satisfies the first two prima facie elements for retaliation.2

         The parties also do not dispute that termination that is a product of retaliation suffices as

an adverse employment action, as “[u]nder Title VII, the definition of an ‘adverse employment

action’ is broad.” Id. Therefore, as both parties have recognized, the crux of the case is whether

the factual record, construed in the light most favorable to Plaintiff, raises a triable issue of fact

that retaliation was the but-for cause of Plaintiff’s termination.

         The Court finds that the record does not sufficiently support such causation for several

reasons. First, Defendants correctly note that Plaintiff’s retaliation claim is based entirely on

timing. (Hawkins Dep. 95:696:25; 191:25-195:5). And “[w]here a plaintiff attempts to use

temporal proximity to establish causation, the “temporal proximity must be ‘very close.’” Id.

(citing Garcia., 188 F. Supp. 3d at 360; Clark Cty. Sch. Dist. v. Breeden, 532 U.S. at 273). Further,

the Second Circuit has held that “[w]here timing is the only basis for a claim of retaliation and

gradual adverse job actions began well before the plaintiff had ever engaged in any protected

activity, an inference of retaliation does not arise.” Slattery v. Swiss Reinsurance Am Corp., 248

F.3d 87, 95 (2d Cir. 2001).




2
  Although Plaintiff had filed a different complaint about race discrimination by different entities about a month earlier,
the record does not support that OMH, RPC, or Wesolowski knew about it. Further, even if they had wind of Plaintiff’s
previous complaint from the month before, such knowledge would not overcome the glaring deficiencies relating to
timing and causation in the instant case. Similarly, as far as any subsequent complaints that Plaintiff made, none of
them can support Plaintiff’s claim for retaliation, as no subsequent complaints can cure the defect Plaintiff has with
showing that her progressive supervision related to her ongoing performance issues that began in April and May 2015.


                                                           15
       The record here shows ample proof that the heightened review of Plaintiff’s work,

increased counseling, creation of a performance improvement plan, and Plaintiff’s termination—

were all part of a continual and ongoing investigation that began due to multiple recommendations

several months before Plaintiff engaged in in protected activity. For example:

   •   On April 8, 2015, Elaine Bartley, the Director of WDU, emailed Plaintiff pointing out
       parts of Plaintiff’s report that needed improvement, such as the credibility analysis of
       witnesses, which was entirely lacking, and the need to have a timeline that served a purpose
       instead of one with nothing in it. (See Bartley email Dated 4/8/19, Hawkins Dec. Ex. 9,
       ECF No. 95-9; Bartley Dec. ¶¶ 10-11, ECF No. 86.)

   •   On May 6, 2015, Elaine Bartley raised further concerns about Plaintiff’s work product and
       insubordination with other staff members when she sent OMH Executive Director
       Commissioner Martha Schaefer an email to that effect. (See Bartley Dec. ¶ 16; Bartley
       email chain dated 5/6/2015, ECF No. 86-8.)

   •   Later that same month, on May 21, 2015, Bartley sent another email to Schaefer that stated:

               I think we need to discuss Marva Hawskins’s work product, attitude, and/or
               insubordination and Marisol’s apparent failure to supervise her. Marva
               apparently does not feel that it is her obligation to investigate these
               complaints properly or to seek out information requested of her, whether
               requested by this office or her supervisor. (Def. 56.1 ¶ 21; Pl. 56.1 ¶ 21.)

   •   On June 23, 2015, Plaintiff’s immediate supervisor Nunez-Rodriguez, called Plaintiff to
       inform her that a response she sent to Bartley was inappropriate and documented that she
       related this to Plaintiff. (Def. 56.1 ¶ 22; Pl. 56.1 ¶ 22.)

   •   One day later, on June 24, 2015, Nunez-Rodriguez notified Plaintiff that she would begin
       reviewing all of Plaintiff’s reports prior to submission to the WDU. (See Conroy Dec., ECF
       No. 90-6.)

   •   At this point, Plaintiff was aware that that there were already individuals from different
       agencies, about whom she had not filed any complaints, who were reviewing her work
       product for quality concerns. Indeed, in response to Nunez-Rodriguez’s email, the next
       day, Plaintiff asked if she had been “relegated to a Person in Need of Supervision.” (See
       Conroy Dec., Email Dated 6/25/15, ECF No. 90-6.)

   •   On September 23, 2015, Nunez-Rodriguez’s supervisor, Teneathia Wesoloski, (the third
       separately named individual to actively seek review of Plaintiff’s work for quality-
       assessment) informed Bartley that because Nunez-Rodriguez’s intervention had not
       improved the quality of Plaintiff’s reports, Wesolowski would begin “personal reviews” of
       Plaintiff’s work. (See Def. 56.1 ¶ 27; Pl. 56.1 ¶ 27.)

                                               16
   •   By accident, the next day, Wesolowski emailed Plaintiff and not Plaintiff’s direct
       supervisor Nunez-Rodriguez, an email stating: “I would like to review your supervision
       files and any documentation you have regarding work performance for Plaintiff.” (See Def.
       56.1 ¶ 28; Pl. 56.1 ¶ 28.)

   •   That same day—September 24, 2015—still well-before Plaintiff had filed any complaint
       of discrimination or retaliation against Nunez-Rodriguez or Wesolowski, Nunez-
       Rodriguez replied to Wesolowski that she agreed that a qualitative review of Plaintiff’s
       work product was necessary, stating: “I agree. Although, Marva works on the past was
       good [sic], I have noticed that eh quality of her work has declined.” (See Def. 56.1 ¶ 31;
       Pl. 56.1 ¶ 31.)

       The record thus shows that at least three to five different supervisors who reviewed

Plaintiff’s work-product believed that it was sub-par, regardless of her work performance in earlier

years, and began reviewing and monitoring it as early as April and May of 2015. And throughout,

Plaintiff’s performance review, they raised concerns about Plaintiff’s work quality, such as lack

of clarity, lack of attentiveness, and timeliness. (See Def. 56.1 ¶ 44; Pl. 56.1 ¶ 44) (relating that

Lauren Axelrod, an attorney at New York Empire State Development called Wesolowski and

stated that when Plaintiff had been assigned to investigate ESD cases, her work had been

“marginally acceptable” and “useless” and requested that Plaintiff never be assigned to

investigations for ESD ever again); (See Email from Bartley Dated 1/29/16) (explaining that one

of Plaintiff’s draft reports “makes no sense” and noting that it was “[v]ery confusing and

concerning that … it took [Plaintiff] more than 4 months to complete this unclear report.” ); (See

Owen Conroy Dec., ECF No. 90-2) (discussing how Plaintiff continually asked for extensions of

time despite uniform policy of investigations needing to be completed within 30 days.); (See Email

from Paul Francis, ECF No. 95-23) (discussing how OMH had worked with Hawkins extensively

over several months in an effort to help her meet their performance expectations without success);

(See Email to Daniel Ragone dated 11/5/19, ECF No. 88-1) (describing how Plaintiff’s work

performance was getting worse, her insubordinate behavior was increasing, and her emails were

                                                 17
sounding more hostile with various supervisors); (See Email from Bartley to Nunez-Rodriguez

dated 7/14/19, ECF No. 86-11) (reflecting that “Marva’s report and her investigation are

completely unacceptable.”)

       The record also reflects that once Plaintiff got wind of the fact that her work was being

closely monitored, she became increasingly hostile in her email communications with her

supervisors. For example:

   •   On October 1, 2015, Plaintiff forwarded Wesolowski’s inadvertently sent email to another
       AAA and wrote: “[A]s you can see by this massive error (It was erroneously sent to me),
       my God is with me and he would never allow my enemies to unjustly triumph over me[.]”
       (See Conroy Dec., Email Dated 10/1/2015, ECF No. 90-5.)

   •   Then on October 23, 2015, in response to an email she received the day before, in which
       Bartley and Wesolowski indicated that they would like to set up a meeting to discuss
       Plaintiff’s performance with her, Plaintiff responded:

           “I have always been very clear and open in my communication. I have never found
           the need to have interacted with any of my team members in a calculated and
           clandestine manner… [I]t is hard for me to comprehend the attempt to present me
           as a recalcitrant person who had blatantly violated some policy/procedure.”

(See Def. 56.1 ¶ 34; Pl. 56.1 ¶ 34.)

       Thus, throughout October, the record shows that Plaintiff already believed that her

supervisors were “enemies” who were trying to “unjustly triumph over [her]” and “present [her]

as a recalcitrant person who had blatantly violated” workplace conduct. Regardless of Plaintiff’s

reaction, Wesolowksi and Nunez-Rodriguez continued trying to assuage Plaintiff’s anxieties and

assure her that they were not trying to mar her reputation, but rather improve her performance.

       Yet because Plaintiff continued with her hostile accusations in her emails, in October and

November, Wesolowski and Nunez-Rodriguez began discussing the need for a formal counseling

session with Plaintiff and the need to set her up on a performance improvement plan. In the context

of these discussions, Wesolowski and Nunez-Rodriguez noted ample examples of specific cases


                                                18
in which Plaintiff had either missed deadlines, missed glaringly relevant evidence or completely

misinterpreted the relevance of factual developments that were detrimental to her completing her

reports accurately and adequately. (See Counseling Memorandum Dated February 12, 2016, ECF

No. 88-2) (listing out issues with at least six different investigations in which Plaintiff

demonstrated persistent investigatory inadequacies).

       Plaintiff nevertheless continued believing in her theories, and two weeks before she made

her November 18, 2015 accusation against Wesolowski, she sent an email to a colleague accusing

Wesolowski of having “pure unadulterated ego” and threatening: “you know what they say ....

‘Pride goeth before the fall.’” (Def. 56.1 ¶ 41; Pl. 56.1 ¶ 41.) Despite Plaintiff’s emails,

accusations, and finally her complaint, Wesolowski and Nunez-Rodriguez continued monitoring

the status of the same investigations that they had been analyzing before Plaintiff’s complaints,

attempting to see if Plaintiff had improved her reports and investigations. As of December 2015,

however, they still believed that Plaintiff’s reporting and work performance was drastically

lacking. (See Bartley Dec. ¶¶ 39-41, ECF No. 86, 86-19.)

       By the end of January, the record reflects that Plaintiff’s supervisors were still complaining

about Plaintiff’s issues with timeliness and thoroughness, and Plaintiff was still arguing about their

attitude and vendetta against her. For example, on January 22, 2016, Plaintiff sent an email to

Wesolowski that stated:

       Unfortunately, you have not provided any useful information in the review of my
       cases. You have only caused confusion and delay in the cases being completed
       because you frequently provide the AAA’s with directives that conflict with
       Marisol’s and the GOER 10-step process…. With her 30+ years of experience, I
       am confident Marisol is able to provide me with any needed assistance.

(See Def. 56.1 ¶ 49; Pl. 56.1 ¶ 49.)




                                                 19
       In response to this email, on January 29, 2016, Bartley told Wesolowksi that Plaintiff’s

reports continued to make no sense and were “very confusing” and that that it was concerning that

it was taking Plaintiff more than 4 months to complete such inadequate reports in the first place.

(See Email chain from January 29, 2016, ECF No. 86-20.) Even in February, Plaintiff continually

commented about the problems that she believed Wesolowksi and/or other supervisors were

making in the office, which she attributed to her performance issues.

       Most ironically, on February 4, 2016, Plaintiff sent Wesolowski, Schaefer, and Nunez-

Rodriguez an email speculating that “[p]erhaps, Marisol’s culture is a barrier to her speaking up”

about the perceived dispute between Plaintiff and Wesolowki. Plaintiff still saw no issue with the

fact that all emails about her performance related to the lack of timeliness and thoroughness in her

work product. Yet all the emails she sent out related to her supervisors’ personalities, culture, or

supposed biases against her.

       Finally, after being told in mid-February that Plaintiff would be placed on a three-month

long performance improvement plan, in March 2016, Wesolowski sent Plaintiff several emails

asking about the status of various drafts that Plaintiff submitted to which Plaintiff continued to

reply with hostility. (See Wesolowski Dec. ¶¶ 26- 34, 42, 43, 46.) In April, Plaintiff continued to

ask for extensions and refused to implement changes in her reports that were being directed by her

supervisors. (See id. ¶¶ 30, 31, 32, 45, 57.)

       By the time the decision was made to fire Plaintiff, it was June 2016, which was over a

year after several of Plaintiff’s superiors had engaged in a prolonged review of her work-product

and behavioral issues. It was also after Plaintiff’s full three-month long performance improvement

plan had been implemented. The record reflects that Plaintiff’s supervisors deliberated whether

they felt there was any meaningful improvement despite the implementation of the plan and why



                                                20
they concluded that there was not. (See Email from Paul Francis, ECF No. 95-23) (discussing how

OMH had worked with Hawkins extensively over several months in an effort to help her meet their

performance expectations without success and with consistent deficiencies documented).

        While Plaintiff attempts to cite a Third Circuit case to support that “an intervening pattern

of antagonism is sufficient to support a claim of retaliation,” Robinson v. Se. Pennsylvania Transp.

Auth., Red Arrow Div., 982 F.2d 892 (3d Cir. 1993), the record does not support that there was

ever any intervening pattern of antagonism to which Plaintiff was subjected. The momentum

behind Plaintiff’s performance review commenced before her initial complaints and continued

throughout the year. Such timing does not support causation. See Wang v. Palmisano, 157 F. Supp.

3d 306, 327 (S.D.N.Y. 2016); (“where even very close temporal proximity exists, the requisite

causal connection will falter if the employer’s complained-of conduct began before the employee’s

corresponding protected activity”); Dabney v. Christmas Tree Shops, 958 F. Supp. 2d 439, 456

(S.D.N.Y. 2013) (“Although temporal proximity can sometimes demonstrate a causal nexus,

where (as here) the termination was ultimately the product ‘of an extensive period of progressive

discipline’ that began . . . three months before the [protected activity], a claim for retaliation cannot

be maintained.”), aff’d sub nom., Dabney v. Bed Bath & Beyond, 588 F. App’x 15 (2d Cir. 2014);

White v. Eastman Kodak, No. 06–CV–6493, 2009 WL 1514659, at *10 (W.D.N.Y. May 29, 2009)

(where “discipline was already underway prior to the protected activity . . . temporal proximity

alone is insufficient to make out a prima facie case”).

        Accordingly, as the record fully reflects that Plaintiff’s protected activity came in response

to the heightened supervisory measures and none of the supervisory measures were on the heels

of her protected activities, the timing in this instance does not support the “requisite causal

connection” necessary to sustain a retaliation claim under city, state, or federal law.



                                                   21
        Defendants Had Legitimate, Non-Retaliatory Reasons to Terminate Plaintiff

        In addition, the Court finds that Defendants had legitimate, non-retaliatory reasons for all

of Plaintiff’s alleged adverse actions. First, the Court notes that the McDonnell Douglas analysis

is “not a particularly steep hurdle,” and the Court may not “second-guess an employer’s personnel

decisions, even if foolish, so long as they are non-discriminatory.” Hirschberg v. Bank of Am.,

N.A., 754 F. Supp. 2d 500, 511 (E.D.N.Y. 2010). More importantly, in this case, as discussed

above, there is abundant undisputed evidence supporting OMH’s decision to subject Plaintiff to

increasing levels of heightened supervision, counseling, a performance improvement plan, and

eventually termination based on a legitimate non-discriminatory reason, namely her sub-par

investigative capacity, inability to meet deadlines, and difficulty with harmonious communication.

        The record reflects that there were at least six investigations to which Plaintiff was assigned

in which Plaintiff’s supervisors believed that Plaintiff’s analysis and comprehension of relevant

incidents fell below the mark. (See Elaine Bartley Dec., ECF No. 86 at 11-17.) Further, as already

discussed, the record reflects an abundance of emails in which Plaintiff’s tone in emails and

accusations about her supervisors being “enemies” with “vendettas” against her or having biases

based on “culture” demonstrate that Plaintiff’s employer had several legitimate bases for deciding

to terminate Plaintiff.

        Plaintiff Has not Demonstrated Pretext

        While Plaintiff conclusorily states that her employer’s proffered reasons for terminating

her were pretextual, Plaintiff has not offered one iota of proof that her supervisors/employer ever

discussed her complaints about race discrimination or her complaint about retaliation, let alone

that her complaints about either factored into the many ongoing decisions to analyze her work

performance and ultimately terminate her.



                                                  22
       Indeed, the record shows just the opposite. Regarding her earliest complaint, from October

28, 2015, related to race discrimination by DHR and Bartley, there is no proof that this claim was

ever deemed colorable or (more importantly) that Bartley, Wesolowski, or OMH ever knew about

it. Regarding her second complaint, which was officially filed by Wesolowski, in which Plaintiff

accused Wesolowski of retaliating against Plaintiff, not one email correspondence shows

Wesolowski even reacting to this complaint, other than the one in which she decided to take the

affirmative step of using the email to file an official complaint on Plaintiff’s behalf.

       From all the emails and exchanges that were produced during discovery, Plaintiff was

unable to find even one that showed discriminatory or retaliatory animus. In fact, Plaintiff admitted

herself that she did not believe anyone harbored any discriminatory bias against her (See Hawkins

Dep. at 74:11, ECF No. 90-1.)

       To the extent that Plaintiff claims her supervisors knew she felt retaliated against for a long

time, (see Hawkins Dec. ¶¶ 55, 74, 83-88, 142), Plaintiff’s own self-serving statements, in her

affidavits, memoranda, and deposition are simply insufficient to overcome her burden of proof to

survive summary judgment, as they are all self-serving statements uncorroborated by any

additional evidence. See Fincher v. Depository Trust & Clearing Corp., No. 06 Cv. 9959, 2008

WL 4308126, at *3 (S.D.N.Y. Sept. 17, 2008) aff'd, 604 F.3d 712 (2d Cir.2010) (“A [nonmoving

party's] self-serving statement, without direct or circumstantial evidence to support the charge, is

insufficient to defeat a motion for summary judgment.”); Orisek v. Am. Inst. Of Aeronautics &

Astronautics, 938 F.Supp. 185, 191 (S.D.N.Y. 1996), aff’d, 162 F.3d 1148 (2d Cir. 1998) (finding

that a plaintiff’s own disagreement with her employer’s perceptions of her job performance does

not satisfy her burden of showing that the [employer’s] proffered justification as a pretext for

discrimination.”); Mavrommatis v. Carey Limousine Westchester, Inc., 476 F.App’x 462, 466 (2d



                                                  23
Cir. 2011) (holding that even a “positive performance evaluation” does not establish that

employer’s action was pretext where employer “provided evidence showing that [plaintiff] had

numerous job performance issues.”).

         The Court has already discussed the many legitimate issues that arose with Plaintiff’s work

product over the span of her investigation. The Second Circuit has explained that it is not pretextual

for an employer to terminate an employee for failure to complete reasonable expectations of their

job. Slattery, 248 F.3d 87 (“Neither this court not a jury may determine on these facts that a

requirement for a new business representative to produce at least some new business over a two

year period is unreasonable and therefore must be pretextual.”). Plaintiff’s investigations were

repeatedly sub-par, and they were the core component of her job.

         Accordingly, Plaintiff has not met her burden of proof to show that her employer’s

proffered reasons for terminating her were pretextual.3

         Plaintiff’s Other Complaints are Not Adverse Employment Actions

         Plaintiff complains about a host of instructions given to her by her supervisors that she felt

were onerous and unnecessary. For example, Plaintiff complains about: being reprimanded for the

information she includes on her Outlook calendar, being reprimanded about what details she was

supposed to include in her investigative reports, being assigned to projects that required her to

travel, and being scolded in emails in which she was supposed to include Wesolowski. (See

Hawkins Dep. At 47, 97-98, 54-56, 194.)

         But as Defendants correctly note, to qualify as an adverse employment action, the

challenged action must be “materially adverse, which in this context means it well might have


3
  The Court also notes that while the evidence produced a single satisfactory job review by Janet Monroe, Monroe
admitted that she “had no role in reviewing or supervising Plaintiff’s investigations work.” (See Janet Monroe Dec.,
ECF No. 89.) For this reason, amongst the others, this satisfactory job review does not create a triable issue of fact
related to areas in which Plaintiff’s job performance was lacking.

                                                          24
dissuaded a reasonable worker from making or supporting a charge of discrimination.” Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006); Davis-Garrett v. Urban Outfitters,

Incorporated, 921 F.3d 30, 43-44 (2d Cir. 2019) (finding that courts will look at “whether the

[alleged adverse action] to which [the plaintiff] was subjected could well have dissuaded a

reasonable employee” from “complaining of unlawful discrimination.”); Carter v. New York, 310

F. Supp. 2d 468, 479 (N.D.N.Y. 2004) (explaining that an “adverse employment action” must lead

to a “materially adverse change.”).

       While the conduct of which Plaintiff complains could be considered adverse in a dignitary

sense, none of it rises to the level where a trier of fact could find that it would have dissuaded a

reasonable employee from complaining about discrimination or retaliation. See id. Accordingly,

Plaintiff’s other complaints are not cognizable adverse employment actions, and Plaintiff has not

produced enough evidence to support a prima facie claim for retaliation against any Defendants.




                                                25
